        Case 1:18-cv-03817-JMC Document 33-2 Filed 10/03/19 Page 1 of 2



                            IN THE U.S. DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

Deborah Gaske, et al.                       *

Plaintiffs                                  *

v.                                          *       Case No. 18-cv-03817-JMC

River Run Development                       *
Associates, LLC, et al.
                                            *
Defendants
____________________________________/

                                            ORDER

       Pending before the Court is the Parties’ Joint Motion for Approval of FLSA Settlement

Agreement (“Joint Motion”). After careful consideration and review of the Parties’ Joint Motion

and the Settlement Agreement and Full and Final Release of Claims (“Settlement Agreement”), it

is hereby:

       ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable

resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute;

       FURTHER ORDERED, that the Parties’ Joint Motion is GRANTED;

       FURTHER ORDERED, that the Court shall retain jurisdiction over this case until the

Defendants’ payments are made pursuant to the Settlement Agreement and the Settlement

Agreement and General Release executed by the Parties;

       FURTHER ORDERED, Plaintiffs shall promptly advise the Court after payment has been

received and the funds have fully and unconditionally cleared;

       FURTHER ORDERED, that provided the Defendants make payment under the

Settlement Agreement and Full and Final Release of Claims, Plaintiffs’ claims shall be

DISMISSED with prejudice; and that the Clerk of the Court will CLOSE this case.



                                                1
        Case 1:18-cv-03817-JMC Document 33-2 Filed 10/03/19 Page 2 of 2




Date:                                      __________________________________
                                           Hon. J. Mark Coulson
                                           U.S. Magistrate Judge, District of Maryland


Serve All counsel (via ECF)




                                       2
